FILED
                            NOT FOR PUBLICATION                            DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50544

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00673-GHK-1

  v.
                                                 MEMORANDUM*
ADILIA BERMUDEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Adilia Bermudez appeals the 60-month sentence imposed following her

guilty-plea conviction for two counts of bank fraud, in violation of 18 U.S.C.

§ 1344. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bermudez contends that the district court committed a Guidelines

calculation error when it applied a two-level enhancement for abuse of trust under

U.S.S.G. § 3B1.3. We review for plain error because Bermudez forfeited the

challenge by failing to raise it at the time of sentencing. See United States v.

Guzman-Mata, 579 F.3d 1065, 1068 (9th Cir. 2009).

      Any error in applying the enhancement was not plain because the record

suggests that Bermudez, as Accounting Controller of Mel-Jen, Inc., had

professional discretion and was “subject to significantly less supervision than

employees whose responsibilities are primarily non-discretionary in nature.”

U.S.S.G. § 3B1.3 cmt. n.1. Moreover, Bermudez’s position of trust “contributed in

some significant way to facilitating the commission or concealment of the

offense,” id., because her role enabled her to conceal her offense by preparing

misleading daily financial reports and by ensuring that questions about the

fraudulent checks were routed through her.

      We need not consider the issue of the alleged waiver.

      AFFIRMED.




                                           2                                       12-50544